On Motion for Rehearing.
On the original submission of this case, the writer was not a member of this court, and therefore did not participate in the preparation of the conclusion reached by this court in the original opinion; however, on appellee's motion for rehearing, each of appellant's assignments were carefully reviewed by this court, and we have reached the same conclusion in reference thereto as stated in the former opinion.
Appellant's assignment "that the court erred in sending out into the jury room the deposition of W. H. England while the jury was considering the special issues submitted by the court to the jury" is one which has given this court most concern, and in regard to which the members of this court are not in strict accord. The deposition of W. H. England bore directly on the issues of ownership of the truck involved and on the contract of employment of the truck driver at the time of appellee's injury. These issues were controverted issues, and, in fact, the record, without the deposition, would hardly have warranted a verdict in favor of such issues. The importance, materiality, and probative force of the evidence disclosed in depositions are important factors in determining whether the violation of a provision of a mandatory statute visited injury upon the aggrieved party. In the absence of proof of injury, unimportant, immaterial, uncontroverted, or cumulative disclosures by depositions, or the disclosures by the whole record, might affirmatively determine that no injury resulted to the losing party by the introduction of depositions into the jury's deliberation. Where the evidentiary fact disclosed by the deposition is on a vital controverted issue, as in this case, and without which the record would hardly sustain a verdict, the court should not speculate on the rights of the parties and assume that no injury resulted from the violation of this mandatory statute.
The form and manner of taking depositions, usually under the guiding hand of an interested and biased partisan, the questions propounded to and the answers thereto of witnesses, unexplained, often give rise to doubtful construction, and the evidentiary facts, material and vital to the suit, being constantly before the jury in written form while they are considering their verdict, carrying great weight and probative force, are *Page 499 
reasons within the contemplation of the statute why depositions should not be sent to the jury room during their deliberation. The depositions of witnesses are offered in evidence on the trial of a case on the same footing as oral testimony; the weight and probative force given such being for the determination of the jury. In the case of Snow v. Starr,75 Tex. 411, 417, 12 S.W. 673, 676, cited in the original opinion, Justice Gaines said: "The letter of the statute, and its obvious policy, both demanded that it should not be placed in possession of the jury while they were considering their verdict."
Appellee introduced in evidence, by oral testimony, that the truck in question had in large letters painted on its side "A. O. T. Bonded Transfer Company." That, standing alone, evidently would not establish ownership of the truck. The deposition of W. H. England was introduced in evidence by appellee for the purpose of showing that appellant was the owner of the truck involved in this suit, and the driver was in appellant's employ at the time. Appellant introduced oral testimony that the truck involved did not belong to him, and that the driver of the truck, at the time, was not in his employ, and testified contradictory to his depositions. Thus we have the issues clearly drawn, contradicting and impeaching. The jury being the exclusive judges of the credibility of the witnesses and the weight and probative force to be given their testimony, appellant had a right to have his testimony considered and weighed in the manner contemplated by law. The jury had the deposition constantly before them while they were considering their verdict, to read, refer to, and consider, and refresh their memory during their deliberation. It gives to such testimony a pronouncement which the aggrieved party should not be required to suffer, and injury must necessarily follow.
In the case of Franklin v. I.  G. N. Ry. Co. (Tex.Civ.App.)174 S.W. 333, cited in the dissenting opinion by Associate Justice LOONEY, the court held that the matter there complained of was not sufficiently material to require a reversal of the case. The court permitted the jury, at their request, to have sent to their room a statement signed by Mrs. M. A. Hendricks and her daughter, Mrs. P. L. Hendricks, as to what they saw with reference to the injury. The statement had been proven up, and the jury had its contents, and no objection was made to such testimony. Evidently, the contents of the statement were not material, only cumulative upon other testimony. In the instant case, the facts disclosed by the depositions were material, controverting and impeaching oral testimony vital to appellee's suit, and germane to the issues submitted to the jury.
In the case of Gonzales v. Flores (Tex.Civ.App.) 200 S.W. 851, 853, also cited in the dissenting opinion, the statement inadvertently sent into the jury room was written in Spanish. The record does not show the jury noticed or considered it, or that the jury understood the Spanish language. The facts disclosed in the instant case were testified to by other witnesses. The court said: "The only issue was that of value, and the only witness who testified as to value was plaintiff, and, his testimony corresponded to the values stated in the replevin bond and the verdict of the jury. Under the facts of this case we hold that the action of the jury in taking with them the lists of property testified from by plaintiff does not constitute such error as requires a reversal of the judgment." The effect of the Spanish statement being inadvertently sent to the jury, in the absence of proof that they could and did read it, and considered it in their deliberation, clearly would show no injury. In the instant case, they evidently considered the depositions on an issue raised by the pleading and by the evidence.
From the record of this case, the importance of the testimony disclosed by the deposition on a material controverted issue, the weight and force the jury must have considered it, we are unable to conclude that appellant suffered no injury by permitting the deposition to go into the jury room while they were considering their verdict.
Appellee's motion for rehearing is overruled.